UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

IDA iT peje
UNITED STATES OF AMERICA I / / ( 4
_y- No. 17-cr-554 (RJS)
ORDER
VALENTINA STEEN,
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the December 6, 2019 status conference shall take
place in Courtroom 21A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, New York, 10007.

SO ORDERED.

Dated: December 3, 2019
New York, New York

 

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
